





Exhibit 10.4
    
KEY ENERGY SERVICES, INC.
AMENDED AND RESTATED 2019 EQUITY AND CASH INCENTIVE PLAN
TIME-VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS TIME-VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT, including Appendix A
attached hereto (this “Agreement”), dated as of ____________, [2020] (the “Date
of Grant”), is made by and between Key Energy Services, Inc., a Delaware
corporation (the “Company”), and ____________ (the “Participant”).
R E C I T A L S:
WHEREAS, Awards of Restricted Stock Units may be granted pursuant to the Key
Energy Services, Inc. Amended and Restated 2019 Equity and Cash Incentive Plan
(the “Plan”); and
WHEREAS, in recognition of the Participant’s services to the Company, the
Administrator has determined that it is in the best interests of the Company and
its stockholders to grant Restricted Stock Units to the Participant pursuant to
the terms of the Plan and subject to the further terms and conditions set forth
herein.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants the Participant (a)
[•] time-vested Restricted Stock Units (“Time-Vested Restricted Stock Units”),
(the “Restricted Stock Unit Award”), subject to the applicable vesting terms set
forth in Section 4 hereof.


2.Dividend Equivalents. Each Restricted Stock Unit shall be credited with
dividend equivalents (the “Dividend Equivalents”) in an amount, without
interest, equal to the cumulative cash and stock dividends declared or paid on
one share of Common Stock, if any, following the Date of Grant and prior to the
date the Restricted Stock Unit is settled in accordance with Section 5.


3.Incorporation by Reference. The provisions of the Plan are incorporated herein
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Administrator shall have the authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.


1


    


    



--------------------------------------------------------------------------------







4.Vesting of Restricted Stock Units.


(a)Time-Vested Restricted Stock Units. Subject to (i) the Participant’s
Continuous Service through the applicable Vesting Date (as defined below) and
(ii) compliance with the terms and conditions of this Agreement (including
without limitation, the restrictive covenants set forth in Appendix A),
one-third (1/3) of the Time-Vested Restricted Stock Units shall vest on each of
the first three (3) anniversaries of the Date of Grant (each, a “Vesting Date”).


5.Settlement.
(a)Amount. The Company will deliver one share of Common Stock plus a cash amount
equal to the aggregate Dividend Equivalents, if any, for each vested Restricted
Stock Unit, less any withholding (as permitted pursuant to the Plan and Section
7 hereof). Neither the value of shares of Common Stock nor the value of Dividend
Equivalents shall bear any interest owing to the passage of time. Neither this
Section 5 nor any action taken in accordance with this Section 5 shall be
construed to create a trust or a funded or secured obligation of any kind.


(b)Timing. Delivery in respect of the vested Restricted Stock Units and any
associated Dividend Equivalents will be made as soon as administratively
practicable following the Vesting Date. Such delivery shall be subject to the
Participant’s continued compliance with the restrictive covenants set forth in
Appendix A.


6.Termination of Continuous Service. Except as otherwise provided in the
Participant’s employment agreement or the Plan, all unvested Restricted Stock
Units shall be forfeited upon termination of the Participant’s Continuous
Service for any reason.


7.Tax Withholding. The Company shall have the right to withhold from any
delivery of Common Stock due under the Plan and this Agreement an amount equal
to the applicable required withholding obligation in respect of any federal,
state or local tax.


8.No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to the shares of Common Stock underlying the Restricted
Stock Units unless and until the Participant has become the record holder of
such shares.


9.Restrictive Covenants. The provisions of Appendix A attached hereto, which are
deemed to be part of this Agreement as if fully set forth herein, shall apply to
the Participant. By accepting this Agreement, the Participant agrees to be bound
by such provisions. The Participant further acknowledges and agrees that the
restrictive covenants contained in Appendix A are reasonable and enforceable in
all respects.


10.Detrimental Activity.




2


    


    



--------------------------------------------------------------------------------







(a)Upon delivery of Common Stock in respect of vested Restricted Stock Units,
the Participant shall certify in a manner acceptable to the Company that the
Participant has not engaged in any Detrimental Activity.


(b)The Administrator may cancel, rescind, suspend, withhold or otherwise limit
or restrict this Restricted Stock Unit Award, in whole or in part, at any time
if the Participant engages in any Detrimental Activity.


(c)In the event a Participant engages in Detrimental Activity after delivery of
Common Stock in respect of vested Restricted Stock Units and during any period
for which any restrictive covenant prohibiting such activity is applicable to
the Participant, such delivery may be rescinded within one (1) year after the
Participant engages in such Detrimental Activity. In the event of any such
rescission, the Participant shall (i) if the Participant still owns the Common
Stock received pursuant to the Award, the Participant shall return to the
Company such Common Stock or (ii) if the Participant no longer owns the Common
Stock received pursuant to the Award, the Participant shall pay to the Company
an amount in cash equal to the value received by Participant upon the sale of
the Common Stock received pursuant to the Award (the “Rescission Amount”), in
such manner and on such terms and conditions as may be required by the Company.
The Company shall be entitled to set-off the Rescission Amount against any
amount owed to the Participant by the Company, subject to compliance with
Section 409A of the Code, if applicable.


11.Compliance with Laws, Regulations and Company Policies. The grant and payment
of the Restricted Stock Units hereunder shall be subject to compliance by the
Company and the Participant with all applicable requirements of state and
federal laws and regulatory agencies and with all applicable requirements of any
stock exchange on which the Common Stock may be listed at the time of such
issuance or transfer, if applicable. The Restricted Stock Unit Award shall also
be subject to any applicable clawback or recoupment policies, share trading and
stock ownership policies of the Company, and other policies that may be
implemented by the Board from time to time.


12.Section 409A. Any amounts payable with respect to the Restricted Stock Units
are intended to be exempt from Section 409A of the Code in reliance on the
short-term deferral exemption set forth in the final regulations issued
thereunder. If any amounts payable with respect to the Restricted Stock Units
are determined to be subject to Section 409A of the Code, such payments may only
be made under this Agreement upon an event and in a manner permitted by Section
409A of the Code. All payments to be made upon a termination of employment may
only be made upon a “separation from service” under Section 409A of the Code.
For purposes of Section 409A of the Code, each payment shall be treated as a
separate payment. In no event may the Participant, directly or indirectly,
designate the calendar year in which the payments under this Agreement will be
made. Notwithstanding anything in this Agreement to the contrary, if the
Participant is a “specified employee” as defined by Section 409A of the Code,
then if and to the extent required by Section 409A of the Code, any payment with
respect to the Restricted Stock Units upon a separation from service will not be
made before the date that is six (6) months after the Participant separates from
service or such earlier date permitted by Section 409A of the Code.


3


    


    



--------------------------------------------------------------------------------







13.No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Continuous Service at any
time.


14.Waiver of Change in Control Severance and Equity Acceleration Rights in
Connection With the Company’s Out-of-Court Restructuring. The parties
acknowledge that the Participant is party to a [NAME OF AGREEMENT] with the
Company, dated as of [•] (the “[NAME OF AGREEMENT]”), and may also hold
outstanding awards granted pursuant to the Company’s 2016 Equity and Cash
Incentive Plan, 2019 Equity and Cash Incentive Plan and/or 2017 Phantom Share
Award Plan and associated award agreements (such plans, awards and award
agreements, collectively, the “Existing Awards”). The parties further
acknowledge that pursuant to a Restructuring Support Agreement dated as of
January 24, 2020, by and among the Company, Key Energy Services, LLC and certain
other parties (as may be amended from time to time) (the “RSA”), the Company
will undergo an out-of-court restructuring that will result in a change in the
ownership structure of the Company (this, together with any other transactions
contemplated by the RSA, the “Restructuring”). In consideration of the
Restricted Stock Unit Award granted hereunder, the Participant acknowledges and
agrees that, for purposes of the [NAME OF AGREEMENT] and any of the Existing
Awards, the Restructuring shall not constitute a “change of control” (or any
similar concept found in the [NAME OF AGREEMENT] or any of the terms and
conditions governing any of the Existing Awards), and the [NAME OF AGREEMENT]
and the Existing Awards are each hereby amended accordingly.


15.Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, facsimile transmission,
courier service or personal delivery:


If to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
If to the Participant:
At the address on file with the Company


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
16.Bound by Plan. By accepting this Agreement, the Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all of the terms and provisions of the Plan.


4


    


    



--------------------------------------------------------------------------------









17.Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Participant
and the Participant’s executors, administrators, heirs, and successors.


18.Amendment of Restricted Stock Unit Award. Subject to Section 19 and subject
to the terms of the Plan, the Administrator at any time and from time to time
may amend the terms of this Restricted Stock Unit Award; provided, however, that
the Participant’s rights under this Restricted Stock Unit Award shall not be
impaired by any such amendment unless the Company requests the Participant’s
consent and the Participant consents in writing, or except as otherwise
permitted under the Plan.


19.Adjustment Upon Changes in Capitalization. The shares of Common Stock
underlying the Restricted Stock Units may be adjusted as provided in the Plan
including, without limitation, Article 14 of the Plan. The Participant, by
accepting this Agreement, irrevocably and unconditionally consents and agrees to
any such adjustments as may be made at any time hereafter.


20.Transfer Restrictions. The Restricted Stock Unit Award may not be sold,
transferred or otherwise alienated or hypothecated.


21.Governing Law and Venue. The provisions of this Agreement shall be construed
and enforced in accordance with the laws and decisions of the State of Delaware,
without regard to such state’s conflict of law principles. Any dispute or
conflict between the parties shall be brought in a state or federal court
located in Wilmington, Delaware. The parties hereto submit to jurisdiction and
venue in Wilmington, Delaware and all objections to such venue and jurisdiction
are hereby waived.


22.Severability. If any provision of this Agreement or any part of any provision
of this Agreement is determined to be unenforceable for any reason whatsoever,
it shall be severable from the rest of the Agreement and shall not invalidate or
affect the other portions or parts of this Agreement, which shall remain in full
force and effect. Furthermore, each covenant contained in this Agreement shall
stand independently and be enforceable without regard to any other covenants or
to any other provisions of this Agreement.


23.Waiver. The waiver by the Company of a breach of any provision contained in
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or as a waiver of any other provisions of this Agreement.


24.Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement constitutes the entire agreement and understanding among the parties
hereto in respect of the subject matter hereof and supersedes all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, with respect to the subject matter hereof. Notwithstanding the
foregoing, and for the avoidance of doubt, the restrictive covenants contained
in Appendix A hereto shall be in addition to, and not in lieu of, any
restrictive covenants that the Participant is currently subject to with respect
to the Company or its Affiliates.


5


    


    



--------------------------------------------------------------------------------









25.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.


26.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (.pdf) attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.


27.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder.


28.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.


[Signature Page Follows]








    




6


    


    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the Date of Grant set forth above.
 
KEY ENERGY SERVICES, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



By acceptance of this Restricted Stock Unit Award, the Participant (a)
acknowledges receipt of the Plan incorporated herein, (b) confirms that the
prospectus for the Plan has been made available to the Participant, (c)
acknowledges that he or she has read this Agreement, the Plan and the Plan
prospectus and understands the terms and conditions of them, (d) accepts the
Restricted Stock Unit Award, (e) agrees to be bound by the terms of the Plan and
this Agreement (including the restrictive covenants set forth in Appendix A
attached hereto), and (f) agrees that all decisions and determinations of the
Administrator with respect to the Restricted Stock Unit Award shall be final and
binding on the Participant and any other person having or claiming an interest
under the Restricted Stock Unit Award.
The undersigned hereby accepts the terms of this Agreement and the Plan.
PARTICIPANT
 
 
 
 
 
Name:
 





7


    


    



--------------------------------------------------------------------------------










APPENDIX A
PROTECTION OF INFORMATION; NON-COMPETITION; NON-SOLICITATION
1.Non-Disclosure of Confidential Information. In the course of the Participant’s
employment with the Company or any of the Company’s direct or indirect
subsidiaries (collectively, “subsidiaries” or each a “subsidiary”), and the
performance of the Participant’s duties on behalf of the Company or any of its
subsidiaries, the Participant will be provided with, and will have access to
Confidential Information (as defined below). In consideration, and as a
condition, of the Participant’s receipt of and access to Confidential
Information, and as a condition of the Company’s entry into this Agreement, the
Participant, both during the course of the Participant’s employment with the
Company or any of its subsidiaries and thereafter, shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Company or its
subsidiaries or with the express written consent of the Chief Executive Officer
or the General Counsel of the Company. The Participant shall follow all Company
policies and protocols regarding the security of all documents and other
material containing Confidential Information (regardless of the medium on which
such Confidential Information is stored). This Section 1 shall apply to all
Confidential Information, whether known or later to become known to the
Participant during the period that the Participant is employed or affiliated
with the Company or any of its subsidiaries.


2.Permitted Disclosures. Notwithstanding the foregoing, or any other provision
of this Agreement or the Plan:


(a)the Participant shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is:
made (A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (ii) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (iii) protected under the whistleblower provisions
of applicable law;


(b)in the event the Participant files a lawsuit for retaliation by the Company
or any of its subsidiaries for the Participant’s reporting of a suspected
violation of law, the Participant may (i) disclose a trade secret to the
Participant’s attorney and (ii) use the trade secret information in the court
proceeding related to such lawsuit, in each case, if the Participant (A) files
any document containing such trade secret under seal; and (B) does not otherwise
disclose such trade secret, except pursuant to court order; and


(c)nothing shall prevent the Participant from lawfully, and without obtaining
prior authorization from the Company or any of its subsidiaries, (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by the U.S. Securities and Exchange Commission (the “SEC”) or any
other governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) regarding a possible violation of any law; (ii)
responding to any inquiry or legal process directed to an employee individually
from any Governmental Authority; (iii) testifying, participating or otherwise
assisting in an action or proceeding by any Governmental Authorities relating to
a possible violation of law, including providing documents or other confidential
information to Governmental Authorities; or (iv) receiving an award for
information provided to the SEC or any other Governmental Authority. Neither the
Plan nor this




--------------------------------------------------------------------------------







Agreement (nor any other agreement between the Participant and the Company or a
subsidiary of the Company) shall be construed or applied to require the
Participant to obtain prior authorization from the Company or any of its
subsidiaries before engaging in any of the foregoing conduct referenced in this
Section 2, or to notify the Company or any of its subsidiaries of having engaged
in any such conduct.


3.Definition of Confidential Information. As used herein, “Confidential
Information” means all non-public or proprietary information of, or related to,
the Company or any of its subsidiaries, including, without limitation, all
designs, ideas, concepts, improvements, product developments, discoveries and
inventions, whether patentable or not, that (i) are acquired by or disclosed to
the Participant during the period that the Participant is or has been employed
or affiliated with the Company or any of its subsidiaries (whether acquired or
disclosed during business hours or otherwise and whether acquired or disclosed
on the Company’s premises or otherwise) or (ii) relate to the businesses or
properties, products or services of the Company or any of its subsidiaries
(including all such information relating to technical information, including
engineering and scientific research, development, methodology, devices and
processes; formulas and chemical compositions; blueprints, designs and drawings;
financial information, budgets, projections and results; business and marketing
plans, strategies, and programs; employee and contractor lists and records;
business methods, and operating and production procedures; pricing, sales data,
prospect and customer lists and information; supplier and vendor lists and
information; terms of commercial contracts, as well as all such information
relating to corporate opportunities, operations, future plans, methods of doing
business, business plans, strategies for developing business and market share,
research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or acquisition
targets or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks). Moreover, all
documents, presentations, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, data, models and all other writings or
materials of any type including or embodying any Confidential Information shall
be the sole and exclusive property of the Company or any of its subsidiaries and
is subject to the same restrictions on disclosure applicable to all Confidential
Information as set forth above. Confidential Information does not include any
information that is or becomes generally available to the public other than as a
result of a disclosure or wrongful act of the Participant or any of the
Participant’s agents or which was known to the Participant prior to his or her
employment with the Company.


4.Non-Competition; Non-Solicitation.


(a)In granting the Restricted Stock Unit Award to the Participant, the Company
provides the Participant a further incentive to build the Company’s goodwill and
links the Participant’s interests to the Company’s long-term business interests.
As an inducement for the Company to grant the Restricted Stock Unit Award and
enter into this Agreement, and in order to protect the Confidential Information,
and the Company’s and its subsidiaries goodwill, the Participant voluntarily
agrees to the covenants set forth in this Section 4(a). The Participant agrees
and acknowledges that the limitations and restrictions set forth herein,
including the geographical and temporal restrictions on certain activities, are
reasonable in all respects and not oppressive and are material and substantial
part of the Company’s willingness to enter into this Agreement, and are intended
and necessary to protect the Company’s and its subsidiaries’ Confidential
Information, goodwill, and substantial and legitimate business interests.






--------------------------------------------------------------------------------







(b)The Participant agrees that during the Prohibited Period, the Participant
shall not, without prior written approval of the Company, directly or
indirectly, for the Participant, or on behalf of or in conjunction with any
other person or entity of whatever nature:


(i)engage in or carry on within the Market Area in competition with the Company
or any of its subsidiaries in any aspect of the Business, which prohibition
shall prevent the Participant from directly or indirectly owning, managing,
operating, becoming an officer, director, employee or consultant of, or
otherwise being affiliated with any person or entity primarily engaged in, or
planning to primarily engage in, the Business in the Market Area (x) in any
capacity if the Participant is a Vice President or above at the Company and (y)
in any capacity in which the Participant’s duties are the same or similar to
those performed for the Company or any of its subsidiaries if the Participant is
below the level of a Vice President at the Company; for purposes of this
provision, “primarily engage” means that at least twenty percent (20%) of the
gross revenue of a person or entity’s business is from business directly
competitive with the Business;


(ii)appropriate any Business Opportunity of, or relating to, the Company or any
of its subsidiaries located in the Market Area;


(iii)within the Market Area, solicit, canvass, approach, encourage, entice or
induce any (i) current customer or supplier of the Company or any of its
subsidiaries with whom or which the Participant had contact in the last 24
months of his or her employment with the Company or its subsidiaries, (ii)
Prospective Customer or Supplier with whom or which the Participant had contact
in the last 6 months of his or her employment with the Company or its
subsidiaries or (iii) any such customer, supplier or Prospective Customer or
Supplier about whom or which the Participant obtained Confidential Information
to cease or lessen such customer’s or supplier’s or Prospective Customer’s or
Supplier’s business with the Company or any of its subsidiaries in the Business;


(iv)solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company or any of its subsidiaries to terminate his, her or
its employment or engagement therewith, excluding general advertisements and
solicitations not targeted at the employees or contractors of the Company or its
subsidiaries; or


(v)employ or cause any other person or entity to employ any person who was an
employee or contractor of the Company or any of its subsidiaries in the past six
(6) months.


Notwithstanding the above referenced limitations in Sections 4(b)(i), 4(b)(ii)
and 4(b)(iii), such limitations shall not apply following the termination of the
Participant’s employment with the Company and (as applicable) any of its
subsidiaries in those portions of the Market Area located within the State of
Oklahoma. Instead, the Participant agrees that, during the portion of the
Prohibited Period that occurs after the Participant is no longer employed by the
Company or any of its subsidiaries, the restrictions on the Participant’s
activities within those portions of the Market Area located within the State of
Oklahoma (in addition to those restrictions set forth in Sections 1 and 4(b)(iv)
herein) shall be as follows: the Participant will not directly or indirectly
solicit the sale of goods, services, or a combination of goods and services from
the established customers of the Company or any of its subsidiaries.




--------------------------------------------------------------------------------







(c)For purposes of this Section 4, the following terms shall have the following
meanings:


(i)“Business” means the business and operations that are the same or similar to
those performed by, or planning to be performed by, the Company or any of its
subsidiaries and for which the Participant obtained Confidential Information or
had direct or indirect responsibilities during the period of the Participant’s
employment with the Company or any of its subsidiaries, which business and
operations include (if Participant obtained Confidential Information or had
direct or indirect responsibilities with respect to such business and operations
on behalf of the Company or any of its subsidiaries during the period of his or
her employment) without limitation: rig-based and coiled tubing-based well
maintenance and workover services, well completion and recompletion services,
fluid management services, and fishing and rental services.


(ii)“Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.


(iii)“Market Area” means (a) onshore land areas in the Continental United States
within seventy-five (75) miles of any location that the Participant was either
based or performed material services on behalf of the Company or any of its
subsidiaries and (b) each of the following basins and oil and gas shale plays:
Bakken, Barnett, Denver-Julesberg, Eagle Ford, Fayetteville, Granite Wash,
Haynesville, Marcellus, Mississippi Lime, Niobrara, Permian, Powder River,
SCOOP, STACK, Tuscaloosa, Williston, and Woodford; provided, however, that a
basin or play shall not be included within the Market Area if (1) the
Participant had no direct or indirect responsibilities with respect to such
basin or play during the last 24 months of the Participant’s employment or
engagement with the Company or any of its subsidiaries, or (2) the Participant
obtained no Confidential Information with respect to the Company’s or any of its
subsidiaries’ Business in such basin or play.


(iv)“Prohibited Period” [shall mean the period during which the Participant is
employed by the Company or any of its subsidiaries and continuing for a period
of twelve (12) months following the date that the Participant is no longer
employed by the Company or any of its subsidiaries] [shall mean the period
during which the Participant is employed by the Company or any of its
subsidiaries and continuing for a period of months equal to the monthly base
salary amount received by Participant as severance following the date that the
Participant is no longer employed by the Company or any of its subsidiaries;
provided, however, in no event shall the Prohibited Period exceed twelve (12)
months following the date that the Participant is no longer employed with the
Company. For example, if a Participant receives six (6) months base salary as
severance, the Prohibited Period for such Participant will be six (6) months
following the date that the Participant is no longer employed with the Company
or any of its subsidiaries. Notwithstanding the foregoing, the Prohibited Period
with respect to Section 4(b)(iv) of this Appendix A shall always be a period of
twelve (12) months].


(v)“Prospective Customer or Supplier” shall mean, any person whom the Company,
has, within the six (6) months prior to the termination of Participant’s
employment with the Company or its subsidiaries, offered (by means of a personal
meeting, telephone call or targeted letter or written proposal, or other similar




--------------------------------------------------------------------------------







communication) to, in the case of a customer, provide services competitive with
the Business or, in the case of a supplier, obtain services from such supplier.


(d)Return of Confidential Information. Upon the termination of the Participant’s
employment with the Company or any of its subsidiaries, and at any other time
upon request of the Company, the Participant shall promptly surrender and
deliver to the Company all documents (including electronically stored
information) and all copies thereof and all other materials of any nature
containing or pertaining to all Confidential Information (including any
Company-issued computer, mobile devise or other equipment) in the Participant’s
possession, custody or control and the Participant shall not retain any such
document or other materials or property.


(e)Specific Performance. Because of the difficulty of measuring economic losses
to the Company and its subsidiaries as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that would be
caused to the Company and its subsidiaries for which it would have no other
adequate remedy, the Participant agrees that the Company and each of its
subsidiaries shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s or its subsidiaries’ exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company and its subsidiaries, at law and equity.


(f)Severability. The covenants in this Appendix A to the Agreement are severable
and separate, and the unenforceability of any specific covenant (or any portion
thereof) shall not affect the provisions of any other covenant (or portion
thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the Participant and the
Company that such restrictions be enforced to the fullest extent which the
arbitrator deems reasonable and this Agreement shall thereby be reformed.


(g)Third-Party Beneficiaries. Each of the Company’s subsidiaries that is not a
signatory hereto shall be a third-party beneficiary of the Participant’s
representations, covenants and obligations set forth in this Appendix A and
shall be entitled to enforce such representations, covenants and obligations as
if a party hereto.






